Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2-4, 5-6 and 14-20 have been cancelled. 

Allowable Subject Matter
Claim 1 is allowed. 
Claims 4, and 7-13 are allowed by virtue of dependency on claim 1.
The following is an examiner’s statement of reasons for allowance:  regarding claim 1
Prior art of records, Honda et al. (US 2015/0101758), Toshiaki (JP 2004335930A) and Goldsmith (US 2019/0247050, hereinafter Goldsmith) does not disclose or render obvious the claimed limitation including “a collar that extends radially outward from the suction rod, the spring member being disposed between the collar and the cleave arm, the spring member being compressed when the cleave arm is
in the raised position, the collar being part of a collar clamp that is adjustable along a longitudinal axis of the suction rod to change the compression of the spring member” in view of all other limitations of claim 1.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816